Exhibit 10.1

STOCK PLEDGE AGREEMENT

Dated as of March 3, 2009

among

TENET HEALTHCARE CORPORATION

as a Pledgor

and

Each Other Pledgor

From Time to Time Party Hereto

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

as Collateral Trustee

WEIL, GOTSHAL & MANGES LLP

767 FIFTH AVENUE

NEW YORK, NEW YORK 10153-0119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I    DEFINED TERMS    1

Section 1.1

       Definitions    1

Section 1.2

       Certain Other Terms    5 ARTICLE II    GRANT OF SECURITY INTEREST    6

Section 2.1

       Collateral    6

Section 2.2

       Grant of Security Interest in Collateral    6 ARTICLE III   
REPRESENTATIONS AND WARRANTIES    6

Section 3.1

       Title; No Other Liens    6

Section 3.2

       Perfection and Priority    6

Section 3.3

       Jurisdiction of Organization; Chief Executive Office    7

Section 3.4

       Pledged Collateral    7 ARTICLE IV    COVENANTS    7

Section 4.1

       Generally    7

Section 4.2

       Maintenance of Perfected Security Interest; Further Documentation    8

Section 4.3

       Changes in Locations, Name, Etc    8

Section 4.4

       Pledged Collateral    8

Section 4.5

       Payment of Secured Obligations    10 ARTICLE V    REMEDIAL PROVISIONS   
10

Section 5.1

       Code and Other Remedies    10

Section 5.2

       Pledged Collateral    11

Section 5.3

       Sales    12

Section 5.4

       Deficiency    13

Section 5.5

       Collateral Trust Agreement    13 ARTICLE VI    THE COLLATERAL TRUSTEE   
13

Section 6.1

       Collateral Trustee’s Appointment as Attorney-in-Fact    13

Section 6.2

       Duty of Collateral Trustee    14

Section 6.3

       Authorization of Financing Statements    14

Section 6.4

       Authority of Collateral Trustee    15 ARTICLE VII    MISCELLANEOUS    15

Section 7.1

       Amendments in Writing    15

Section 7.2

       Notices    15

Section 7.3

       No Waiver by Course of Conduct; Cumulative Remedies    15

Section 7.4

       Successors and Assigns    16

Section 7.5

       Counterparts    16

Section 7.6

       Severability    16

Section 7.7

       Section Headings    16

Section 7.8

       Entire Agreement    16

Section 7.9

       Governing Law    17

Section 7.10

       Additional Pledgors    17

Section 7.11

       Release of Collateral    17

Section 7.12

       Reinstatement    18

Section 7.13

       Collateral Trust Agreement    18

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 7.14

       Trustee Protections, Immunities and Indemnities    18

Section 7.15

       Indemnity    18

Section 7.16

       Special Consent Regarding Partnerships and LLCs    19

 

ii



--------------------------------------------------------------------------------

ANNEXES AND SCHEDULES

 

Annex 1          Form of Pledge Amendment Annex 2          Form of Joinder
Agreement Schedule 1          Jurisdiction of Organization; Principal Executive
Office Schedule 2          Pledged Collateral Schedule 3          Filings

 

iii



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT, dated as of March 3, 2009, by TENET HEALTHCARE
CORPORATION (the “Company”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 7.10
(Additional Pledgors) (each a “Pledgor” and, collectively, the “Pledgors”), in
favor of The Bank of New York Mellon Trust Company, N.A. (“BoNY”), as trustee
(in such capacity, the “Collateral Trustee”) for the Secured Parties (as defined
below).

W I T N E S S E T H:

WHEREAS, the Company is issuing on the date hereof (a) new 6-year notes (the
“6-Year Notes”) pursuant to an Indenture, dated as of November 6, 2001 (the
“Base Indenture”), between the Company and BoNY, as successor trustee to The
Bank of New York, (the “Trustee”) as supplemented by a Ninth Supplemental
Indenture, dated as of the date hereof, (the “Ninth Supplemental Indenture”)
among the Company, the Guarantors from time to time party thereto and the
Trustee (together with the Base Indenture, the “6-year Indenture”) and (b) new
9-year notes (the “9-Year Notes” and together with the 6-year Notes, the “New
Notes”) pursuant to the Base Indenture, as supplemented by a Tenth Supplemental
Indenture, dated as of the date hereof (the “Tenth Supplemental Indenture” and,
together with the Ninth Supplemental Indenture, the “Supplemental Indentures”),
among the Company, the Guarantors from time to time party thereto and the
Trustee (together with the Base Indenture, the “9-year Indenture” and,
collectively with the 6-year Indenture, the “Indentures”, as the same may be
amended, restated, supplemented or otherwise modified from time to time).

WHEREAS, the Company has offered to exchange outstanding Old Notes (as defined
in the Indentures) for the New Notes pursuant to the Exchange Offer (as defined
in the Indentures);

WHEREAS, pursuant to the Indentures, the Pledgors have guaranteed the
Obligations (as defined in the Indentures) under the New Notes;

WHEREAS, the Collateral Trustee, the Trustee and the Pledgors have entered into
that certain Collateral Trust Agreement dated as of the date hereof (the
“Collateral Trust Agreement”); and

WHEREAS, pursuant to the Indentures it is a condition precedent to the issuance
of the New Notes that the Pledgors shall have executed and delivered this
Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the Holders of
the Old Notes to accept the Exchange Offer, each Pledgor hereby agrees with the
Collateral Trustee as follows:

ARTICLE I DEFINED TERMS

Section 1.1 Definitions

(a) Unless otherwise defined herein, terms defined in the Indentures and used
herein have the meanings given to them in the Indentures.

 

1



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC, including the following terms (which are
capitalized herein):

“Certificated Security”

“General Intangibles”

“Instruments”

“Proceeds”

“Security”

(c) The following terms shall have the following meanings:

“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Pledgor after the date hereof and in which a security interest is granted
pursuant to Section 2.2 (Grant of Security Interest in Collateral), including,
to the extent a security interest is granted therein pursuant to Section 2.2
(Grant of Security Interest in Collateral), (i) all Capital Stock of any
Domestic Hospital Subsidiary that is acquired by any Pledgor after the date
hereof, together with all certificates, Instruments or other documents
representing any of the foregoing and (ii) all interest, cash, instruments and
other property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any of the foregoing. “Additional
Pledged Collateral” may be General Intangibles or Instruments.

“Agreement” means this Stock Pledge Agreement.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City.

“CGH Hospital, Ltd. LP Agreement” means the Agreement of Limited Partnership of
CGH Hospital, Ltd. (incorrectly identified therein as CGH, Ltd.), dated July 13,
1995 among Coral Gables Hospital, Inc. as general partner and FMC Center, Inc.
(now known as FMC Medical, Inc.), as limited partner.

“Collateral” has the meaning specified in Section 2.1 (Collateral).

“Constituent Document” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Contractual Obligations” of any Person means any obligation, agreement,
undertaking or similar provision of any Security Instrument issued by such
Person or of any agreement, undertaking, contract, lease, indenture, mortgage,
deed of trust or other instrument (excluding a Related Document) to which such
Person is a party or by which it or any of its property is bound or to which any
of its property is subject.

 

2



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Collateral Trustee from three Federal funds brokers
of recognized standing selected by it.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank or stock exchange.

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement, including any of the foregoing relating to the
use of proceeds of any Secured Debt or the violation of, noncompliance with or
liability under, any law (including environmental laws) applicable to or
enforceable against the Company, any of its Subsidiaries or any other Pledgor or
any of the Collateral and all reasonable costs and expenses (including
reasonable fees and expenses of legal counsel selected by the Indemnitee)
incurred by any Indemnitee in connection with any claim, action, investigation
or proceeding in any respect relating to any of the foregoing, whether or not
suit is brought.

“Indemnitee” has the meaning specified in Section 7.15 (Indemnity).

“LLC” means each limited liability company in which a Pledgor has an interest,
including those set forth on Schedule 2 (Pledged Collateral).

“LLC Agreement” means each operating agreement with respect to an LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.

“Partnership” means each partnership in which a Pledgor has an interest,
including those set forth on Schedule 2 (Pledged Collateral).

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.

“Pledged Certificated Stock” means all Certificated Securities and any other
Capital Stock of a Domestic Hospital Subsidiary evidenced by a certificate,
Instrument or other equivalent document, in each case owned by any Pledgor.

“Pledged Collateral” means, collectively, the Pledged Stock, together with all
certificates, Instruments or other documents representing any of the Pledged
Stock and all interest, cash, instruments and other property or Proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any of the foregoing. “Pledged Collateral” may be General
Intangibles or Instruments.

 

3



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock, including all Capital Stock listed on Schedule 2 (Pledged
Collateral); provided, however, that in the event that the Company files a
registration statement with respect to the New Notes and such registration
statement is declared effective by the SEC, “Pledged Stock” shall not include
any Capital Stock of a Domestic Hospital Subsidiary to the extent that the
mortgage, pledge or hypothecation of such Capital Stock herein results in the
Company being required to file separate financial statements of such Subsidiary
with the SEC, but only to the extent necessary not to be subject to such
requirement and only for so long as such requirement is in existence and only
with respect to the relevant New Notes affected and provided that neither the
Company nor the Subsidiary shall take any action in the form of a
reorganization, merger or other restructuring a principal purpose of which is to
provide for the release of the Lien on Capital Stock pursuant to this paragraph;
provided further, that in the event that Rule 3-16 of Regulation S-X is amended,
modified or interpreted by the SEC to require (or is replaced with another rule
or regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC (or any other governmental agency) of separate
financial statements of any Subsidiary of the Company due to the fact that such
Subsidiary’s Capital Stock secures New Notes affected thereby, and such law,
rule or regulation is applicable to the Company as a result of the New Notes,
the Capital Stock of such Subsidiary will automatically be deemed not to be a
part of the Pledged Stock securing the New Notes affected thereby but only to
the extent necessary to not be subject to such requirement and only for so long
as required not to be subject to such requirement.

“Pledged Uncertificated Stock” means any Capital Stock of any Domestic Hospital
Subsidiary that is not Pledged Certificated Stock, including all right, title
and interest of any Pledgor as a limited or general partner in any Partnership
or as a member of any LLC and all right, title and interest of any Pledgor in,
to and under any Partnership Agreement or LLC Agreement to which it is a party.

“Related Document” means the Indentures, the Collateral Trust Agreement, the New
Notes and the Note Guarantees.

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises,
licenses and other Contractual Obligations with, any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject..

“SEC” means the U.S. Securities & Exchange Commission.

“Secured Obligations” means Obligations in respect of the New Notes and the Note
Guarantees.

“Secured Parties” means the Holders of the New Notes and the Collateral Trustee.

“Securities Act” means the Securities Act of 1933, as amended.

 

4



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Security Instrument” means any Capital Stock, voting trust certificate, bond,
debenture, note or other evidence of indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Secured Obligations.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Trustee’s security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

Section 1.2 Certain Other Terms

(a) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”

(b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.

(c) References herein to an Annex, Schedule, Article, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in this Agreement.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Where the context requires, provisions relating to any Collateral, when used
in relation to a Pledgor, shall refer to such Pledgor’s Collateral or any
relevant part thereof.

(f) Any reference in this Agreement to the Indentures shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.

(g) The term “including” means “including without limitation” except when used
in the computation of time periods.

(h) The terms “Holder,” “Company,” “Pledgor,” “Collateral Trustee” and “Secured
Party” include their respective successors.

(i) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.

 

5



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

ARTICLE II GRANT OF SECURITY INTEREST

Section 2.1 Collateral

For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Pledgor or in which a Pledgor now has or at
any time in the future may acquire any right, title or interests is collectively
referred to as the “Collateral”:

(a) all Pledged Collateral; and

(b) to the extent not otherwise included, all Proceeds in respect of the
foregoing.

Section 2.2 Grant of Security Interest in Collateral

Each Pledgor, as collateral security for the full, prompt and complete payment
and performance when due (whether at Stated Maturity, by acceleration or
otherwise) of the Secured Obligations of such Pledgor, hereby mortgages, pledges
and hypothecates to the Collateral Trustee for the benefit of the Secured
Parties, and grants to the Collateral Trustee for the benefit of the Secured
Parties a lien on and security interest in, all of its right, title and interest
in, to and under the Collateral of such Pledgor.

ARTICLE III REPRESENTATIONS AND WARRANTIES

To induce the Secured Parties to enter into the transactions contemplated by the
Indentures, each Pledgor hereby represents and warrants each of the following to
the Secured Parties:

Section 3.1 Title; No Other Liens

Except for the Lien granted to the Collateral Trustee pursuant to this Agreement
and the Collateral Trust Agreement and the other Liens permitted to exist on the
Collateral under the Indentures, such Pledgor (a) is the record and beneficial
owner of the Pledged Collateral pledged by it hereunder and (b) has rights in or
the power to transfer each item of Pledged Collateral, free and clear of any
other Lien.

Section 3.2 Perfection and Priority

The security interest granted pursuant to this Agreement shall constitute a
valid and continuing perfected security interest in favor of the Collateral
Trustee in the Collateral for which perfection is governed by the UCC upon (i)
in the case of all Collateral in which a security interest may be perfected by
filing a financing statement under the UCC, the completion of the filings and
other actions specified on Schedule 3 (Filings) (which, in the case of all
filings and other documents referred to on such schedule, have been delivered to
the Collateral Trustee in completed and duly executed form), and (ii) the
delivery to the Collateral Trustee of all Collateral consisting of all
Certificated Securities, in each case properly endorsed for transfer to the
Collateral Trustee or in blank. Such security interest shall be prior to all
other Liens on the Collateral except for Permitted Prior Liens having priority
over the Collateral Trustee’s Lien by operation of law or otherwise as permitted
under the Indentures.

 

6



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 3.3 Jurisdiction of Organization; Chief Executive Office

Such Pledgor’s jurisdiction of organization, legal name, organizational
identification number, if any, and the location of such Pledgor’s chief
executive office or sole place of business, in each case as of the date hereof,
is specified on Schedule 1 (Jurisdiction of Organization; Principal Executive
Office).

Section 3.4 Pledged Collateral

(a) At the date hereof, the Pledged Stock pledged hereunder by such Pledgor is
listed on Schedule 2 (Pledged Collateral) and constitutes that percentage of the
issued and outstanding equity of all classes of each issuer thereof as set forth
on Schedule 2 (Pledged Collateral).

(b) All of the Pledged Stock (other than Pledged Stock in limited liability
companies and partnerships) has been duly authorized, validly issued and is
fully paid and nonassessable.

(c) At the date hereof, all Pledged Collateral consisting of Certificated
Securities has been delivered to the Collateral Trustee in accordance with
Section 4.4(a) (Pledged Collateral) and Section 8.7 of each Supplemental
Indenture.

(d) Other than the Pledged Stock constituting General Intangibles, there is no
Pledged Collateral other than that represented by Certificated Securities in the
possession of the Collateral Trustee.

(e) Other than with respect to the CGH Hospital, Ltd. LP Agreement, the
Constituent Documents of any Person governing any Pledged Stock do not prohibit,
upon the occurrence and during the continuance of an Event of Default, the
Collateral Trustee exercising all of the rights of the Pledgor granting the
security interest therein, and that a transferee or assignee of Capital Stock of
such Person shall become a member, partner or, as the case may be, other holder
of such Pledged Stock to the same extent as the Pledgor in such Person entitled
to participate in the management of such Person and, upon the transfer of the
entire interest of such Pledgor, such Pledgor ceases to be a member, partner or,
as the case may be, other holder of such Pledged Stock or, in the case of any
Constituent Documents which do not permit the foregoing, all consents and
authorizations of any Persons required pursuant to any Constituent Document to
permit the foregoing shall have been obtained by virtue of Section 7.16 (Special
Consent Regarding Partnerships and LLCs).

ARTICLE IV COVENANTS

Each Pledgor agrees with the Collateral Trustee to the following, as long as any
Secured Obligation remains outstanding and unless the Collateral Trustee (as
directed in accordance with the Collateral Trust Agreement) otherwise consents:

Section 4.1 Generally

Such Pledgor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, except Liens permitted under Section 4.1 of each Supplemental
Indenture, (b) not use or permit any Collateral

 

7



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

to be used unlawfully or in violation of any provision of this Agreement, any
Indenture, any Related Document or any other Stock Lien Security Document, or
any Requirement of Law, (c) not sell, transfer or assign (by operation of law or
otherwise) any Collateral except as permitted under the Indentures and the
Collateral Trust Agreement, (d) not enter into any agreement or undertaking
restricting the right or ability of such Pledgor or the Collateral Trustee to
sell, assign or transfer any Collateral, except as provided in the Collateral
Trust Agreement and (e) promptly notify the Collateral Trustee of its entry into
any agreement or assumption of undertaking that restricts the ability to sell,
assign or transfer any Collateral.

Section 4.2 Maintenance of Perfected Security Interest; Further Documentation

(a) Such Pledgor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.2 (Perfection and Priority) and Section 2.2 (Grant of Security
Interest in Collateral) and shall defend such security interest and such
priority against the claims and demands of all Persons (other than holders of
Permitted Prior Liens).

(b) Such Pledgor shall furnish to the Collateral Trustee from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Trustee
may reasonably request, all in reasonable detail and in form and substance
satisfactory to the Collateral Trustee.

(c) At any time and from time to time, upon the written request of the
Collateral Trustee, and at the sole expense of such Pledgor, such Pledgor shall
promptly and duly execute and deliver, and have recorded, such further
Instruments and documents and take such further action as the Collateral Trustee
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statement under the UCC
(or other similar laws) in effect in any jurisdiction with respect to the
security interest created hereby.

Section 4.3 Changes in Locations, Name, Etc.

Except upon 15 days’ prior written notice to the Collateral Trustee and delivery
to the Collateral Trustee of all additional financing statements and other
documents necessary or desirable to maintain the validity, perfection and
priority of the security interests provided for herein, such Pledgor shall not
do any of the following:

(a) change its jurisdiction of organization or its location, in each case from
that referred to in Section 3.3 (Jurisdiction of Organization; Chief Executive
Office); or

(b) change its legal name or organizational identification number, if any, or
corporation, limited liability company or other organizational structure to such
an extent that any financing statement filed in connection with this Agreement
would become misleading.

Section 4.4 Pledged Collateral

(a) Such Pledgor shall deliver to the Collateral Trustee all certificates and
Instruments representing or evidencing any Pledged Collateral (including
Additional Pledged Collateral), whether now existing or hereafter acquired, in
suitable form for transfer by delivery

 

8



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

or, as applicable, accompanied by such Pledgor’s endorsement, where necessary,
or duly executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Collateral Trustee, together, in respect of any
Additional Pledged Collateral, with a Pledge Amendment, duly executed by the
Pledgor, in substantially the form of Annex 1 (Form of Pledge Amendment), an
acknowledgment and agreement to a Joinder Agreement duly executed by the
Pledgor, in substantially the form of Annex 2 (Form of Joinder Agreement), or
such other documentation acceptable to the Collateral Trustee. Such Pledgor
authorizes the Collateral Trustee to attach each Pledge Amendment to this
Agreement. The Collateral Trustee shall have the right, as directed in
accordance with the Collateral Trust Agreement, to transfer to or to register in
its name or in the name of its nominees its Lien on or security interest in any
Pledged Collateral. The Collateral Trustee shall have the right at any time to
exchange any certificate or instrument representing or evidencing any Pledged
Collateral for certificates or instruments of smaller or larger denominations.
Following the issuance of any Additional Pledged Collateral or any changes to
the information contained in Schedule 2 (Pledged Collateral), the Company shall
promptly deliver to the Collateral Trustee a copy of Schedule 2 (Pledged
Collateral) amended to accurately reflect such changes or the Additional Pledged
Collateral, as the case may be.

(b) Except as provided in Article V (Remedial Provisions), such Pledgor shall be
entitled to receive all cash dividends (other than liquidating or distributing
dividends) paid in respect of the Pledged Collateral. Any sums paid upon or in
respect of any Pledged Collateral upon the liquidation or dissolution of any
issuer of any Pledged Collateral, any distribution of capital made on or in
respect of any Pledged Collateral or any property distributed upon or with
respect to any Pledged Collateral pursuant to the recapitalization or
reclassification of the capital of any issuer of Pledged Collateral or pursuant
to the reorganization thereof shall, unless otherwise subject to a perfected
security interest in favor of the Collateral Trustee, be delivered to the
Collateral Trustee to be held by it hereunder as additional collateral security
for the Secured Obligations; provided, however, that any such sums paid or
distributions or other Proceeds received in respect of Capital Stock upon which
the Collateral Trustee’s Lien has been released pursuant to Section 8.3(a)(3) of
each Supplemental Indenture shall not be subject to the delivery requirement in
this sentence. If any sum of money or property so paid or distributed in respect
of any Pledged Collateral shall be received by such Pledgor, such Pledgor shall,
until such money or property is paid or delivered to the Collateral Trustee,
hold such money or property in trust for the Collateral Trustee, segregated from
other funds of such Pledgor, as additional security for the Obligations.

(c) Except as provided in Article V (Remedial Provisions), such Pledgor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Pledgor that would impair the Collateral, be
inconsistent with or result in any violation of any provision of the Indentures,
this Agreement or the Collateral Trust Agreement.

(d) In the case of each Pledgor that is an issuer of Pledged Collateral, such
Pledgor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and shall comply with such terms insofar as such
terms are applicable to it. Each Pledgor consents to (i) the exercise of the
rights granted to the Collateral Trustee hereunder (including those described in
Section 5.2 (Pledged Collateral)), and (ii) the pledge by each other Pledgor,
pursuant to the terms hereof, of the Pledged Stock and to the transfer of such
Pledged Stock to the Collateral Trustee or its nominee and to the substitution
of the Collateral Trustee or

 

9



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

its nominee as a holder of such Pledged Stock (in accordance with the terms of
this Agreement or the Collateral Trust Agreement) with all the rights, powers
and duties of other holders of Pledged Stock of the same class and, if the
Pledgor having pledged such Pledged Stock hereunder had any right, power or duty
at the time of such pledge or at the time of such substitution beyond that of
such other holders, with all such additional rights, powers and duties. Such
Pledgor agrees to execute and deliver to the Collateral Trustee such
certificates, agreements and other documents as may be necessary to evidence,
formalize or otherwise give effect to the consents given in this clause (d).

(e) Coral Gables Hospital, Inc. and FMC Medical, Inc. as general partner and
limited partner, respectively, of CGH Hospital, Ltd. shall amend the CGH
Hospital, Ltd. LP Agreement within 10 Business Days of the date hereof to remove
the limitation on the right of FMC Medical, Inc. to grant to the Collateral
Trustee, as assignee of its partnership interest in the Partnership (as defined
therein) pursuant to this Agreement, the right to become a substituted limited
partner of the Partnership (as defined therein).

(f) Such Pledgor shall not, without the consent of the Collateral Trustee (as
directed in accordance with the Collateral Trust Agreement), agree to any
amendment of any Constituent Document that in any way adversely affects the
perfection of the security interest of the Collateral Trustee in the Pledged
Collateral pledged by such Pledgor hereunder, including any amendment electing
to treat any membership interest or partnership interest that is part of the
Pledged Collateral as a “security” under Section 8-103 of the UCC, or any
election to turn any previously uncertificated Capital Stock that is part of the
Pledged Collateral into certificated Capital Stock.

Section 4.5 Payment of Secured Obligations

Such Pledgor shall pay and discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of
income or profits therefrom, as well as all claims of any kind (including claims
for labor, materials and supplies) against or with respect to the Collateral,
except that no such charge need be paid if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, reserves in
conformity with GAAP with respect thereto have been provided on the books of
such Pledgor and such proceedings could not reasonably be expected to result in
the sale, forfeiture or loss of any material portion of the Collateral or any
interest therein.

ARTICLE V REMEDIAL PROVISIONS

Section 5.1 Code and Other Remedies

During the continuance of an Event of Default, the Collateral Trustee may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, the Collateral Trustee, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Pledgor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may, as directed in accordance with the Indentures and the
Collateral Trust Agreement, in such circumstances

 

10



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

forthwith collect, receive, appropriate and realize upon any Collateral, and
may, as directed in accordance with the Indentures and the Collateral Trust
Agreement, forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver any Collateral (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Collateral Trustee or any Holder of
New Notes or elsewhere upon such terms and conditions as are commercially
reasonable, for cash or on credit or for future delivery without assumption of
any credit risk. The Collateral Trustee shall have the right upon any such
public sale or sales, and, to the extent permitted by the UCC and other
applicable law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption of
any Pledgor, which right or equity is hereby waived and released. Each Pledgor
further agrees, at the Collateral Trustee’s request, to assemble the Collateral
and make it available to the Collateral Trustee at places that the Collateral
Trustee shall reasonably select, whether at such Pledgor’s premises or
elsewhere. The Collateral Trustee shall apply the net proceeds of any action
taken by it pursuant to this Section 5.1, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any Collateral or in any way relating to the Collateral
or the rights of the Collateral Trustee and any other Secured Party hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, in such order as the Collateral Trust
Agreement shall prescribe. To the extent permitted by applicable law, each
Pledgor waives all claims, damages and demands it may acquire against the
Collateral Trustee or any other Secured Party arising out of the exercise by
them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

Section 5.2 Pledged Collateral

(a) During the continuance of an Event of Default, upon notice by the Collateral
Trustee (as directed in accordance with the Indentures and the Collateral Trust
Agreement) to the relevant Pledgor or Pledgors, (i) the Collateral Trustee shall
have the right to receive any Proceeds of the Pledged Collateral and make
application thereof to the Secured Obligations in the order set forth in the
Collateral Trust Agreement and (ii) the Collateral Trustee or its nominee may
(as directed in accordance with the Indentures and the Collateral Trust
Agreement) exercise (A) any voting, consent, corporate and other right
pertaining to the Pledged Collateral at any meeting of shareholders, partners or
members, as the case may be, of the relevant issuer or issuers of Pledged
Collateral or otherwise and (B) any right of conversion, exchange and
subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any of the Pledged Collateral upon the merger,
amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or equivalent structure of any issuer of
Pledged Stock and the right to deposit and deliver any Pledged Collateral with
any committee, depositary, transfer agent, registrar or other designated agency
upon such terms and conditions as the Collateral Trustee may determine), all
without liability except to account for property actually received by it;
provided, however, that the Collateral Trustee shall have no duty to any Pledgor
to exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

(b) In order to permit the Collateral Trustee to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends

 

11



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

and other distributions that it may be entitled to receive hereunder, (i) each
Pledgor shall promptly execute and deliver (or cause to be executed and
delivered) to the Collateral Trustee all such proxies, dividend payment orders
and other instruments as the Collateral Trustee may from time to time reasonably
request and (ii) without limiting the effect of clause (i) above, such Pledgor
hereby grants to the Collateral Trustee an irrevocable proxy to vote all or any
part of the Pledged Collateral and to exercise all other rights, powers,
privileges and remedies to which a holder of the Pledged Collateral would be
entitled (including giving or withholding written consents of shareholders,
partners or members, as the case may be, calling special meetings of
shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon the payment in
full of the Secured Obligations.

(c) Each Pledgor hereby expressly authorizes and instructs each issuer of any
Pledged Collateral pledged hereunder by such Pledgor to (i) comply with any
instruction received by it from the Collateral Trustee in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement or the Collateral Trust
Agreement, without any other or further instructions from such Pledgor, and each
Pledgor agrees that such issuer shall be fully protected in so complying and
(ii) during the continuance of an Event of Default, pay any dividend or other
payment with respect to the Pledged Collateral directly to the Collateral
Trustee.

Section 5.3 Sales

(a) Each Pledgor recognizes that the Collateral Trustee may be unable to effect
a public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Trustee shall be under no obligation to delay a sale of any Pledged Collateral
for the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.

(b) Each Pledgor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Collateral pursuant to this Section 5.3 valid and binding
and in compliance with all other applicable Requirements of Law. Each Pledgor
further agrees that a breach of any covenant contained in this Section 5.3 will
cause irreparable injury to the Collateral Trustee and other Secured Parties,
that the Collateral Trustee and the other Secured Parties have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 5.3 shall be specifically enforceable
against such Pledgor, and such Pledgor hereby waives and agrees not to assert
any defense against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred under the Indentures.

 

12



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 5.4 Deficiency

Each Pledgor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by the
Collateral Trustee or any other Secured Party to collect such deficiency.

Section 5.5 Collateral Trust Agreement

The Collateral Trustee hereby agrees that any actions taken by it pursuant to
this Article V (Remedial Provisions) shall be consistent with and in accordance
with the terms of the Collateral Trust Agreement; provided that the Collateral
Trustee may at all times exercise the rights afforded to it by Sections 5.4, 5.9
and 5.10 of the Collateral Trust Agreement.

ARTICLE VI THE COLLATERAL TRUSTEE

Section 6.1 Collateral Trustee’s Appointment as Attorney-in-Fact

(a) Each Pledgor hereby irrevocably constitutes and appoints the Collateral
Trustee and any officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of such Pledgor and in the name of such Pledgor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Pledgor hereby gives the
Collateral Trustee the power and right (but not the obligation), on behalf of
such Pledgor, without notice to or assent by such Pledgor, to do any of the
following:

(i) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;

(ii) execute, in connection with any sale provided for in Section 5.1 (Code and
Other Remedies) or Section 5.3 (Sales), any endorsement, assignment or other
instrument of conveyance or transfer with respect to the Collateral; and

(iii) (A) defend any suit, action or proceeding brought against such Pledgor
with respect to any Collateral, (B) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Collateral Trustee may deem appropriate, and (C) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any Collateral as fully and completely as though the Collateral Trustee
were the absolute owner thereof for all purposes, and do, at the Collateral
Trustee’s option and such Pledgor’s expense, at any time, or from time to time,
all acts and things that the Collateral Trustee deems necessary to protect,
preserve or realize upon the Collateral and the Collateral Trustee’s security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Pledgor might do.

 

13



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

Anything in this clause (a) to the contrary notwithstanding, the Collateral
Trustee agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.

(b) If any Pledgor fails to perform or comply with any of its agreements
contained herein, the Collateral Trustee, at its option but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Trustee incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the Federal Funds Rate plus 3%, from the date of payment
by the Collateral Trustee to the date reimbursed by the relevant Pledgor, shall
be payable by such Pledgor to the Collateral Trustee on demand.

(d) Each Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

Section 6.2 Duty of Collateral Trustee

(a) Beyond the exercise of reasonable care in the custody of Collateral in its
possession, the Collateral Trustee will have no duty as to any Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto and the Collateral Trustee will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Liens on the Collateral. The
Collateral Trustee will be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Collateral Trustee will not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Trustee in good faith.

(b) The Collateral Trustee will not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
negligence, bad faith or willful misconduct on the part of the Collateral
Trustee, for the validity or sufficiency of the Collateral or any agreement or
assignment contained therein, for the validity of the title of any Pledgor to
the Collateral, for insuring the Collateral or for the payment of taxes,
charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Collateral Trustee hereby disclaims any
representation or warranty to the present and future holders of the Secured
Obligations concerning the perfection of the Liens granted hereunder or in the
value of any of the Collateral.

Section 6.3 Authorization of Financing Statements

Each Pledgor authorizes the Collateral Trustee and its Affiliates, counsel and
other representatives (without creating any obligation on the part of such
Persons), at any time

 

14



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

and from time to time, to file or record financing statements, amendments to
financing statements, and other filing or recording documents or instruments
with respect to the Collateral in such form and in such offices as the
Collateral Trustee reasonably determines appropriate to perfect the security
interests of the Collateral Trustee under this Agreement. Each Pledgor hereby
also authorizes the Collateral Trustee and its Affiliates, counsel and other
representatives (without creating any obligation on the part of such Persons),
at any time and from time to time, to file continuation statements with respect
to previously filed financing statements. A photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any jurisdiction.
The preparation, filing and recording of any and all financing statements and
continuation statements necessary to perfect any Liens on any of the Collateral
shall be the sole responsibility of the Pledgors and the Collateral Trustee
shall be under no such obligation whatsoever to effect any such filings.

Section 6.4 Authority of Collateral Trustee

Each Pledgor acknowledges that the rights and responsibilities of the Collateral
Trustee under this Agreement with respect to any action taken by the Collateral
Trustee or the exercise or non-exercise by the Collateral Trustee of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Collateral
Trustee and the other Secured Parties, be governed by the Indentures and the
Collateral Trust Agreement and by such other agreements with respect thereto as
may exist from time to time among them, but, as between the Collateral Trustee
and the Pledgors, the Collateral Trustee shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Pledgor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

ARTICLE VII MISCELLANEOUS

Section 7.1 Amendments in Writing

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Article Nine of the
Base Indenture, as supplemented by Article Seven of each Supplemental Indenture;
provided, however, that annexes to this Agreement may be supplemented (but no
existing provisions may be modified and no Collateral may be released) through
Pledge Amendments and Joinder Agreements, in substantially the form of Annex 1
(Form of Pledge Amendment) and Annex 2 (Form of Joinder Agreement) respectively,
in each case duly executed by the Collateral Trustee and each Pledgor directly
affected thereby.

Section 7.2 Notices

All notices, requests and demands to or upon the Collateral Trustee or any
Pledgor hereunder shall be effected in the manner provided for in Section 10.4
of the Supplemental Indentures; provided, however, that any such notice, request
or demand to or upon any Pledgor shall be addressed to the Company’s notice
address set forth in such Section 10.4.

Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies

Neither the Collateral Trustee nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay,

 

15



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Event of Default. No failure to exercise,
nor any delay in exercising, on the part of the Collateral Trustee or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Trustee or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the Collateral
Trustee or such other Secured Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

Section 7.4 Successors and Assigns

This Agreement shall be binding upon the successors and assigns of each Pledgor
and shall inure to the benefit of the Collateral Trustee and each other Secured
Party and their successors and assigns; provided, however, that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Trustee (as
directed in accordance with the Collateral Trust Agreement).

Section 7.5 Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by telecopy shall be effective as delivery of a manually executed
counterpart.

Section 7.6 Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 7.7 Section Headings

The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.

Section 7.8 Entire Agreement

This Agreement together with the Related Documents represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereof.

 

16



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 7.9 Governing Law

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

Section 7.10 Additional Pledgors

The Company shall cause any Subsidiary that owns any Capital Stock in a Domestic
Hospital Subsidiary that is not a Pledgor to become a Pledgor hereunder by
causing such Subsidiary to execute and deliver to the Collateral Trustee a
Joinder Agreement substantially in the form of Annex 2 (Form of Joinder
Agreement), whereupon such Subsidiary shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Pledgor
party hereto on the date hereof. The Company shall ensure that every Subsidiary
that becomes a Pledgor and that is not a Guarantor becomes a Guarantor in
accordance with the Indentures.

Section 7.11 Release of Collateral

(a) At the time provided in Section 8.3 of the Supplemental Indentures and
Section 4.1 of the Collateral Trust Agreement, the Collateral shall be released
from the Lien created hereby and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Collateral Trustee
and each Pledgor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Pledgors. At the request and sole expense of any
Pledgor following any such termination, the Collateral Trustee shall deliver to
such Pledgor any Collateral of such Pledgor held by the Collateral Trustee
hereunder and execute and deliver to such Pledgor such documents as such Pledgor
shall reasonably request to evidence such termination.

(b) If the Collateral Trustee shall be directed or permitted pursuant to
Section 8.3 of each Supplemental Indenture and Section 4.1 or Section 4.4 of the
Collateral Trust Agreement to release any Lien created hereby upon any
Collateral (including any Collateral sold or disposed of by any Pledgor in a
transaction permitted by the Indentures), such Collateral shall be released from
the Lien created hereby to the extent provided under, and subject to the terms
and conditions set forth in, Section 8.3 of the Supplemental Indentures and
Section 4.1 or Section 4.4 of the Collateral Trust Agreement. In connection
therewith, the Collateral Trustee, at the request and sole expense of the
Company, shall execute and deliver to the Company all releases or other
documents, including, without limitation, UCC termination statements, reasonably
necessary or desirable for the release of the Lien created hereby on such
Collateral. At the request and sole expense of the Company, a Pledgor shall be
released from its obligations hereunder in the event that all the Capital Stock
of such Pledgor shall be so sold or disposed; provided, however, that the
Company shall have delivered to the Collateral Trustee, at least 10 Business
Days, or such shorter period to which the Collateral Trustee may agree, prior to
the date of the proposed release, a written request for release identifying the
relevant Pledgor and the terms of the sale or other disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a certification by the Company in form and substance satisfactory
to the Collateral Trustee stating that such transaction is in compliance with
the Indentures and the other Note Documents.

 

17



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 7.12 Reinstatement

Each Pledgor further agrees that, if any payment made by any Pledgor, Guarantor
or other Person and applied to the Secured Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
Collateral are required to be returned by any Secured Party to such Pledgor,
Guarantor or other Person, its estate, trustee, receiver or any other party,
including any Pledgor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made or, if prior
thereto the Lien granted hereby or other Collateral securing such liability
hereunder shall have been released or terminated by virtue of such cancellation
or surrender), such Lien or other Collateral shall be reinstated in full force
and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect any Lien or other Collateral
securing the obligations of any Pledgor in respect of the amount of such
payment.

Section 7.13 Collateral Trust Agreement

This Agreement is subject to the terms and conditions set forth in the
Collateral Trust Agreement in all respects and in the event of any conflict
between such agreement and this Agreement, the terms of the Collateral Trust
Agreement shall govern.

Section 7.14 Trustee Protections, Immunities and Indemnities

The Collateral Trustee will be entitled to all of the rights, protections,
immunities and indemnities set forth in the Indentures in each case as if
specifically set forth herein all of which are hereby incorporated herein by
reference.

Section 7.15 Indemnity

(a) The Pledgors jointly and severally agree to defend, indemnify, pay and hold
harmless the Collateral Trustee and each of its Affiliates and each and all of
the directors, officers, partners, trustees, employees, attorneys and agents,
and (in each case) their respective heirs, representatives, successors and
assigns (each of the foregoing, an “Indemnitee”) from and against any and all
Indemnified Liabilities; provided, no Indemnitee will be entitled to
indemnification hereunder with respect to any Indemnified Liability to the
extent such Indemnified Liability is found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee.

(b) All amounts due under this Section 7.15 will be payable upon demand.

(c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.15(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Pledgors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(d) No Pledgor will ever assert any claim against any Indemnitee, on any theory
of liability, for any lost profits or special, indirect or consequential damages
or (to the

 

18



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

fullest extent a claim for punitive damages may lawfully be waived) any punitive
damages arising out of, in connection with, or as a result of, this Agreement or
any agreement or instrument or transaction contemplated hereby or relating in
any respect to any Indemnified Liability, and each of the Pledgors hereby
forever waives, releases and agrees not to sue upon any claim for any such lost
profits or special, indirect, consequential or (to the fullest extent lawful)
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

(e) The agreements in this Section 7.15 will survive repayment of all other
Secured Obligations and the removal or resignation of the Collateral Trustee.

Section 7.16 Special Consent Regarding Partnerships and LLCs

The undersigned Pledgors, in their respective capacities as a limited partner,
general partner or managing member of each Person that is a partnership or
limited liability company whose interests constitute Pledged Stock, hereby
acknowledge and agree (a) to the grant of the security interest pursuant to the
terms hereof in the Pledged Stock of such Pledgor, (b) to the exercise by the
Collateral Trustee (in accordance with the terms of this Agreement or the
Collateral Trust Agreement) of all rights of such Pledgor in the applicable
Pledged Stock in such Person and (c) that a transferee or assignee of such
Pledged Stock shall, subject to compliance with all Requirements of Law, become
a member, partner or, as the case may be, other holder of such Pledged Stock to
the same extent as the Pledgor in such Person entitled to participate in the
management of such Person and, upon the transfer of the entire interest of such
Pledgor, such Pledgor ceases to be a member, partner or, as the case may be,
other holder of such Pledged Stock without any requirement to comply with any
right of first refusal or similar provisions contained in the applicable
Constituent Documents.

[SIGNATURE PAGES FOLLOW]

 

19



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

IN WITNESS WHEREOF, each of the undersigned has caused this Stock Pledge
Agreement to be duly executed and delivered as of the date first above written.

 

TENET HEALTHCARE CORPORATION, as a Pledgor By:  

/s/    Biggs C. Porter

Name:   Biggs C. Porter Title:   Chief Financial Officer

 



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

AMERICAN MEDICAL (CENTRAL), INC., AMI INFORMATION SYSTEMS GROUP, INC., AMISUB
(HEIGHTS), INC., AMISUB (HILTON HEAD), INC., AMISUB (TWELVE OAKS), INC., AMISUB
OF TEXAS, INC., BROOKWOOD HEALTH SERVICES, INC., CORAL GABLES HOSPITAL, INC.,
CYPRESS FAIRBANKS MEDICAL CENTER, INC., FMC ACQUISITION, INC., FMC MEDICAL,
INC., LIFEMARK HOSPITALS, INC., MCF, INC., ORNDA HOSPITAL CORPORATION, TENET
CALIFORNIA, INC., TENET FLORIDA, INC., TENET HEALTHSYSTEM CFMC, INC., TENET
HEALTHSYSTEM HEALTHCORP, TENET HEALTHSYSTEM HOLDINGS, TENET HEALTHSYSTEM
MEDICAL, INC., TENET HEALTHSYSTEM PHILADELPHIA, INC., TENET HOSPITALS, INC.,
TENET LOUISIANA, INC., TENET MISSOURI, INC., TENET PHYSICIAN SERVICES — HILTON
HEAD, INC., TENET TEXAS, INC.,

TENETSUB TEXAS, INC.,

 

each as a Pledgor

By:  

/s/    Jeffrey S. Sherman

Name:   Jeffrey S. Sherman Title:   Treasurer



--------------------------------------------------------------------------------

STOCK PLEDGE AGREEMENT

TENET HEALTHCARE CORPORATION

 

ACCEPTED AND AGREED as of the date first above written:

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Collateral Trustee

By:  

/s/    Melonee Young

Name:   Melonee Young Title:   Vice President



--------------------------------------------------------------------------------

ANNEX 1

TO

STOCK PLEDGE AGREEMENT

FORM OF PLEDGE AMENDMENT

This PLEDGE AMENDMENT, dated as of                  , 20  , is delivered
pursuant to Section 4.4(a) (Pledged Collateral) of the Stock Pledge Agreement,
dated as of March 3 2009, by TENET HEALTHCARE CORPORATION (the “Company”), the
[undersigned Pledgor and the other ]Subsidiaries of the Company from time to
time party thereto as Pledgors in favor of THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as trustee for the Secured Parties referred to therein (the
“Stock Pledge Agreement”) and the undersigned hereby agrees that this Pledge
Amendment may be attached to the Stock Pledge Agreement and that the Pledged
Collateral listed on this Pledge Amendment shall be and become part of the
Collateral referred to in the Stock Pledge Agreement and shall secure all
Secured Obligations of the undersigned. Capitalized terms used herein but not
defined herein are used herein with the meaning given them in the Stock Pledge
Agreement.

 

[PLEDGOR] By:  

 

Name:   Title:  

PLEDGED STOCK

 

Issuer

 

Cert

 

Pledgor

 

Class of

Equity Interest

 

Par

Value

 

Certificate

No(s)

 

Number of

Membership

Interests or

Common

Stock

 

Percentage of

Outstanding

Membership

Interests or

Common Stock

             

 

A1-1



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Collateral Trustee

By:

 

 

Name:

 

Title:

 

 

A1-2



--------------------------------------------------------------------------------

ANNEX 2

TO

STOCK PLEDGE AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                  , 20  , is delivered
pursuant to Section 7.10 (Additional Pledgors) of the Stock Pledge Agreement,
dated as of March 3 2009, by TENET HEALTHCARE CORPORATION (the “Company”) and
the Subsidiaries of the Company from time to time party thereto as Pledgors in
favor of THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as trustee for the
Secured Parties referred to therein (the “Stock Pledge Agreement”). Capitalized
terms used herein but not defined herein are used with the meanings given them
in the Stock Pledge Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 7.10 (Additional Pledgors) of the Stock Pledge Agreement, hereby
becomes a party to the Stock Pledge Agreement as a Pledgor thereunder with the
same force and effect as if originally named as a Pledgor therein and, without
limiting the generality of the foregoing, hereby grants to the Collateral
Trustee, as collateral security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations of the undersigned, a Lien on and security interest
in, all of its right, title and interest in, to and under the Collateral of the
undersigned and expressly assumes all obligations and liabilities of a Pledgor
thereunder.

The information set forth in Schedule 1 hereto is hereby added to the
information set forth in Schedules 1 through 3 to the Stock Pledge Agreement. By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Stock Pledge Agreement
and that the Pledged Collateral listed on Schedule 1 to this Joinder Amendment
shall be and become part of the Collateral referred to in the Stock Pledge
Agreement and shall secure all Secured Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article III (Representations and Warranties) of the
Stock Pledge Agreement applicable to it is true and correct in all material
respects on and as the date hereof as if made on and as of such date.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL PLEDGOR] By:  

 

Name:   Title:  

 

A2-1



--------------------------------------------------------------------------------

SCHEDULE 1

TO

STOCK PLEDGE AGREEMENT

JURISDICTION OF ORGANIZATION; PRINCIPAL EXECUTIVE OFFICE

 

ENTITY

  

JURISDICTION
OF
ORGANIZATION

  

ADDRESS OF CHIEF
EXECUTIVE OFFICE

  

ORGANIZATIONAL

IDENTIFICATION

NUMBER

TENET HEALTHCARE CORPORATION

   Nevada    13737 Noel Road, Ste. 100, Dallas, TX 75240    C3523-1975

AMERICAN MEDICAL (CENTRAL), INC.

   California    13737 Noel Road, Ste. 100, Dallas, TX 75240    C0556036

AMI INFORMATION SYSTEMS GROUP, INC.

   California    13737 Noel Road, Ste. 100, Dallas, TX 75240    C0683469

AMISUB (HEIGHTS), INC.

   Delaware    13737 Noel Road, Ste. 100, Dallas, TX 75240    2281986

Amisub (Hilton Head), Inc.

   South Carolina    13737 Noel Road, Ste. 100, Dallas, TX 75240    (state does
not issue an ID number)

AMISUB (TWELVE OAKS), INC.

   Delaware    13737 Noel Road, Ste. 100, Dallas, TX 75240    2281985

AMISUB OF TEXAS, INC.

   Delaware    13737 Noel Road, Ste. 100, Dallas, TX 75240    2281984

BROOKWOOD HEALTH SERVICES, INC.

   Alabama    13737 Noel Road, Ste. 100, Dallas, TX 75240    (state does not
issue an ID number)

CORAL GABLES HOSPITAL, INC.

   Florida    13737 Noel Road, Ste. 100, Dallas, TX 75240    G11755

Cypress Fairbanks Medical Center, Inc.

   Texas    13737 Noel Road, Ste. 100, Dallas, TX 75240    47986200

FMC Acquisition, Inc.

   Delaware    13737 Noel Road, Ste. 100, Dallas, TX 75240    2339157

FMC MEDICAL, INC.

   Florida    13737 Noel Road, Ste. 100, Dallas, TX 75240    P95000053796

LIFEMARK HOSPITALS, INC.

   Delaware    13737 Noel Road, Ste. 100, Dallas, TX 75240    0829727

MCF, INC.

   Florida    13737 Noel Road, Ste. 100, Dallas, TX 75240    L32855

OrNda Hospital Corporation

   California    13737 Noel Road, Ste. 100, Dallas, TX 75240    C1080506

Tenet California, Inc.

   Delaware    13737 Noel Road, Ste. 100, Dallas, TX 75240    3565182

Tenet Florida, Inc.

   Delaware    13737 Noel Road, Ste. 100, Dallas, TX 75240    3594022

Tenet HealthSystem CFMC, Inc.

   Delaware    13737 Noel Road, Ste. 100, Dallas, TX 75240    2865558

Tenet HealthSystem HealthCorp

   Delaware    13737 Noel Road, Ste. 100, Dallas, TX 75240    0921444

Tenet HealthSystem Holdings, Inc.

   Delaware    13737 Noel Road, Ste. 100, Dallas, TX 75240    2200624

 

S1-1



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION
OF
ORGANIZATION

  

ADDRESS OF CHIEF
EXECUTIVE OFFICE

  

ORGANIZATIONAL

IDENTIFICATION

NUMBER

Tenet HealthSystem Medical, Inc.

   Delaware    13737 Noel Road, Ste. 100, Dallas, TX 75240    0826070

Tenet HealthSystem Philadelphia, Inc.

   Pennsylvania    13737 Noel Road, Ste. 100, Dallas, TX 75240    2837021

Tenet Hospitals, Inc.

   Delaware    13737 Noel Road, Ste. 100, Dallas, TX 75240    3566140

Tenet Louisiana, Inc.

   Delaware    13737 Noel Road, Ste. 100, Dallas, TX 75240    3582836

Tenet Missouri, Inc.

   Delaware    13737 Noel Road, Ste. 100, Dallas, TX 75240    3601886

Tenet Physician Services - Hilton Head, Inc.

   South Carolina    13737 Noel Road, Ste. 100, Dallas, TX 75240    (state does
not issue an ID number)

Tenet Texas, Inc.

   Delaware    13737 Noel Road, Ste. 100, Dallas, TX 75240    3594043

TENETSUB TEXAS, INC.

   Delaware    13737 Noel Road, Ste. 100, Dallas, TX 75240    2514721

 

S1-2



--------------------------------------------------------------------------------

SCHEDULE 2

TO

STOCK PLEDGE AGREEMENT

PLEDGED COLLATERAL

 

Issuer

   Cert   

Grantor

   Class of
Equity
Interest    Par
Value    Certificate
No(s)    Number of
Membership
Interests or
Common Stock    Percentage
of
Outstanding
Membership
Interests or
Common
Stock   American Medical (Central), Inc., a California corporation    Y    Tenet
HealthSystem Medical, Inc. (formerly American Medical International, Inc.)   
Common
Stock    $ 1.00    1    1,000    100 % AMI Information Systems Group, Inc., a
California corporation    Y    Tenet HealthSystem Medical, Inc. (formerly
American Medical International, Inc.)    Common
Stock    $ 1.00    4    999    100 %      

 

Tenet HealthSystem Medical, Inc. (formerly American Medical International, Inc.)

  

 

Common
Stock

   $ 1.00    6    1    Amisub (Heights), Inc., a Delaware corporation    Y   
American Medical (Central), Inc.    Common
Stock    $ 1.00    1    100    100 % Amisub (Hilton Head), Inc., a South
Carolina corporation    Y    Tenet HealthSystem Medical, Inc. (formerly American
Medical International, Inc.)    Common
Stock    $ 1.00    1    1,000    100 % Amisub (SFH), Inc., a Tennessee
corporation    Y    Tenet HealthSystem Medical, Inc. (formerly American Medical
International, Inc.)    Common
Stock    $ 1.00    1    1,000    100 % Amisub (Twelve Oaks), Inc., a Delaware
corporation    Y    American Medical (Central), Inc.    Common
Stock    $ 1.00    1    100    100 %

 

S2-1



--------------------------------------------------------------------------------

Issuer

   Cert   

Grantor

   Class of
Equity
Interest    Par
Value    Certificate
No(s)    Number of
Membership
Interests or
Common Stock    Percentage
of
Outstanding
Membership
Interests or
Common
Stock   Amisub of North Carolina, Inc., a North Carolina corporation    Y   
Tenet HealthSystem Medical, Inc. (formerly American Medical International, Inc.)
   Common
Stock    $ 1.00    1    1,000    100 % Amisub of South Carolina, Inc., a South
Carolina corporation    Y    Tenet HealthSystem Medical, Inc. (formerly American
Medical International, Inc.)    Common
Stock    $ 1.00    1    1,000    100 % Amisub of Texas, Inc., a Delaware
corporation    Y   

 

Lifemark Hospitals, Inc.

  

 

Common
Stock

   $ 1.00    1    100    67 %      

 

Lifemark Hospitals, Inc.

  

 

Common
Stock

   $ 1.00    6    637         

 

Tenet HealthSystem Medical, Inc. (formerly American Medical International, Inc.)

  

 

Common
Stock

   $ 1.00    2    198    18 %      

 

American Medical (Central), Inc.

  

 

Common
Stock

   $ 1.00    3    110    10 %      

 

AMI Information Systems Group, Inc.

  

 

Common
Stock

   $ 1.00    4    4    0.36 %      

 

Brookwood Health Services, Inc.

  

 

Common
Stock

   $ 1.00    5    51    4.64 % Brookwood Health Services, Inc., a Alabama
corporation    Y    Tenet HealthSystem Medical, Inc. (formerly American Medical
International, Inc.)    Common
Stock    $ 1.00    1    2,934    100 % CGH Hospital, Ltd., a Florida limited
partnership    N    Coral Gables Hospital, Inc.    General
Partner      —      —      —      99 %      

 

FMC Medical, Inc. (formerly FMC Center, Inc.)

  

 

Limited
Partner

     —      —      —      1 %

 

S2-2



--------------------------------------------------------------------------------

Issuer

   Cert   

Grantor

   Class of
Equity
Interest    Par
Value    Certificate
No(s)    Number of
Membership
Interests or
Common Stock    Percentage
of
Outstanding
Membership
Interests or
Common
Stock   Coastal Carolina Medical Center, Inc., a South Carolina corporation    Y
   Tenet HealthSystem Medical, Inc.    Common
Stock    $ 0.01    3    1,000    100 % Community Hospital of Los Gatos, Inc., a
California corporation    Y    Tenet California, Inc.    Common
Stock    $ 0.00    3    1,000    100 % Coral Gables Hospital, Inc., a Florida
corporation    Y    OrNda Hospital Corporation    Common
Stock    $ 0.00    2    1,000    100 % Cypress Fairbanks Medical Center, Inc., a
Texas corporation    Y    OrNda Hospital Corporation (formerly Summit Hospital
Corporation)    Common
Stock    $ 0.00    015    350,208    100 % Delray Medical Center, Inc., a
Florida corporation    Y    Tenet Florida, Inc.    Common
Stock    $ 1.00    3    1,000    100 % Doctors Hospital of Manteca, Inc., a
California corporation    Y    Tenet California, Inc.    Common
Stock    $ 0.00    3    1,000    100 % Doctors Medical Center of Modesto, Inc.,
a California corporation    Y    Tenet California, Inc.    Common
Stock    $ 0.00    3    1,000    100 %

 

S2-3



--------------------------------------------------------------------------------

Issuer

   Cert   

Grantor

   Class of
Equity
Interest    Par
Value    Certificate
No(s)    Number of
Membership
Interests or
Common Stock    Percentage
of
Outstanding
Membership
Interests or
Common
Stock   East Cooper Community Hospital, Inc., a South Carolina corporation    Y
   Tenet HealthSystem Medical, Inc. (formerly American Medical International,
Inc.)    Common
Stock    $ 0.00    1    1,000    100 % FMC Acquisition, Inc., a Delaware
corporation    Y    Tenet HealthSystem HealthCorp (formerly OrNda HealthCorp)   
Common
Stock    $ 1.00    1    55    100 %      

 

Tenet HealthSystem HealthCorp (formerly OrNda HealthCorp)

  

 

Common
Stock

   $ 1.00    3    45    FMC Hospital, Ltd., a Florida limited partnership    N
   FMC Acquisition, Inc.    General
Partner      —      —      —      36 %      

 

MCF, Inc.

  

 

Limited
Partner

     —      —      —      64 % FMC Medical, Inc., a Florida corporation    Y   
OrNda Hospital Corporation    Common
Stock    $ 0.00    1    1,000    100 % Fountain Valley Regional Hospital and
Medical Center, a California corporation    Y    OrNda Hospital Corporation   
Common
Stock    $ 1.00    4    100    100 % Frye Regional Medical Center, Inc., a North
Carolina corporation    Y    Tenet HealthSystem Medical, Inc. (formerly American
Medical International, Inc.)    Common
Stock    $ 10.00    A13    1,000    100 %      

 

Tenet HealthSystem Medical, Inc. (formerly American Medical International, Inc.)

  

 

Common
Stock

   $ 10.00    B26    4,000    Hilton Head Health System, L.P., a South Carolina
limited partnership    N    Tenet Physician Services — Hilton Head, Inc.   
General


Partner

     —      —      —      21 %      

 

Amisub (Hilton Head), Inc.

  

 

Limited
Partner

     —      —      —      79 %

 

S2-4



--------------------------------------------------------------------------------

Issuer

   Cert   

Grantor

   Class of
Equity
Interest    Par
Value    Certificate
No(s)    Number of
Membership
Interests or
Common Stock    Percentage
of
Outstanding
Membership
Interests or
Common
Stock   JFK Memorial Hospital, Inc., a California corporation    Y    Tenet
California, Inc    Common
Stock    $ 0.00    3    1,000    100 % Lakewood Regional Medical Center, Inc., a
California corporation    Y    Tenet California, Inc    Common
Stock    $ 0.00    3    1,000    100 % Lifemark Hospitals of Florida, Inc., a
Florida corporation    Y    Lifemark Hospitals, Inc.    Common
Stock    $ 0.00    1    1,000    100 % Lifemark Hospitals, Inc., a Delaware
corporation    Y    American Medical (Central), Inc.    Common
Stock    $ 0.00    1    1,000    100 % Los Alamitos Medical Center, Inc., a
California corporation    Y    Tenet California, Inc    Common
Stock    $ 0.00    3    1,000    100 % MCF, Inc., a Florida corporation    Y   
OrNda Hospital Corporation    Common
Stock    $ 0.001    13    800    100 % New Medical Horizons II, Ltd., a Texas
limited partnership    N    Cypress Fairbanks Medical Center, Inc.    General
Partner      —      —      —      5 %      

 

Tenet HealthSystem CFMC, Inc.

  

 

Limited
Partner

     —      —      —      95 % North Fulton Medical Center, Inc., a Georgia
corporation    Y    Tenet HealthSystem Medical, Inc. (formerly American Medical
International, Inc.)    Common
Stock    $ 1.00    1    1,000    100 %

 

S2-5



--------------------------------------------------------------------------------

Issuer

   Cert   

Grantor

   Class of
Equity
Interest    Par
Value    Certificate
No(s)    Number of
Membership
Interests or
Common Stock    Percentage
of
Outstanding
Membership
Interests or
Common
Stock   NorthShore Regional Medical Center, L.L.C., a Louisiana limited
liability company    N    Tenet Louisiana, Inc.    Member      —      —      —  
   100 % OrNda Hospital Corporation, a California corporation (formerly Summit
Hospital Corporation)    Y    Tenet HealthSystem HealthCorp (formerly OrNda
Healthcorp)    Common
Stock    $ 0.00    005    2,000    100 % Palm Beach Gardens Community Hospital,
Inc., a Florida corporation    Y    Tenet HealthSystem Medical, Inc. (formerly
American Medical International, Inc.)    Common
Stock    $ 1.00    1    1,000    100 %      

 

Tenet HealthSystem Medical, Inc. (formerly American Medical International, Inc.)

  

 

Common
Stock

   $ 1.00    2    2,100    Placentia-Linda Hospital, Inc., a California
corporation    Y    Tenet California, Inc    Common
Stock    $ 0.00    3    1,000    100 % San Ramon Regional Medical Center, Inc.,
a California corporation    Y    Tenet California, Inc    Common
Stock    $ 0.00    3    1,000    100 %

 

S2-6



--------------------------------------------------------------------------------

Issuer

   Cert   

Grantor

   Class of
Equity
Interest    Par
Value    Certificate
No(s)    Number of
Membership
Interests or
Common Stock    Percentage
of
Outstanding
Membership
Interests or
Common
Stock   Sierra Vista Hospital, Inc., a California corporation    Y    Tenet
HealthSystem Medical, Inc. (formerly American Medical International, Inc.)   
Common
Stock    $ 10.00    1    500    100 %      

 

Tenet HealthSystem Medical, Inc. (formerly American Medical International, Inc.)

  

 

Common
Stock

   $ 10.00    2    500         

 

Tenet HealthSystem Medical, Inc. (formerly American Medical International, Inc.)

  

 

Common
Stock

   $ 10.00    3    1,000    Tenet California, Inc., a Delaware corporation    Y
   Tenet Hospitals, Inc.    Common
Stock    $ 1.00    1    1,000    100 % Tenet Florida, Inc., a Delaware
corporation    Y    Tenet Hospitals, Inc.    Common
Stock    $ 1.00    1    1,000    100 % Tenet Frisco, Ltd., a Texas limited
partnership    N    Tenet Texas, Inc.    General
partner      —      —      —      1 %      

 

Tenetsub Texas, Inc.

  

 

Limited
Partner

     —      —      —      99 % Tenet Good Samaritan, Inc., a Florida corporation
   Y    Tenet HealthSystem Medical, Inc.    Common
Stock    $ 1.00    1    1,000    100 % Tenet HealthSystem Bartlett, Inc., a
Tennessee corporation    Y    Tenet HealthSystem Medical, Inc.    Common
Stock    $ 1.00    1    1,000    100 % Tenet HealthSystem CFMC, Inc., a Delaware
corporation    Y    OrNda Hospital Corporation    Common
Stock    $ 1.00    1    1,000    100 % Tenet HealthSystem Desert, Inc., a
California corporation    Y    Tenet California, Inc    Common
Stock    $ 1.00    3    1,000    100 %

 

S2-7



--------------------------------------------------------------------------------

Issuer

   Cert   

Grantor

   Class of
Equity
Interest    Par
Value    Certificate
No(s)    Number of
Membership
Interests or
Common Stock    Percentage
of
Outstanding
Membership
Interests or
Common
Stock   Tenet HealthSystem DI, Inc., a Missouri corporation    Y    Tenet
Missouri, Inc.    Common
Stock    $ 1.00    3    1,000    100 % Tenet HealthSystem GB, Inc., a Georgia
corporation    Y    Tenet HealthSystem Medical, Inc.    Common
Stock    $ 0.00    2    10,000    100 % Tenet HealthSystem Hahnemann, LLC, a
Pennsylvania limited liability company    N    Tenet HealthSystem Philadelphia,
Inc.    Member      —      —      —      100 % Tenet HealthSystem HealthCorp, a
Delaware corporation    Y    Tenet Healthcare Corporation    Common
Stock    $ 1.00    1    1,000    100 % Tenet HealthSystem Holdings, Inc., a
Delaware corporation    Y    Tenet Healthcare Corporation    Common
Stock    $ 1.00    1    1,000    100 % Tenet HealthSystem Medical, Inc., a
Delaware corporation    Y    Tenet HealthSystem Holdings, Inc.    Common
Stock    $ 0.01    ZZ-4    1,000    100 % Tenet HealthSystem Norris, Inc., a
California corporation    Y    Tenet California, Inc.    Common
Stock    $ 1.00    1    1,000    100 %

 

S2-8



--------------------------------------------------------------------------------

Issuer

   Cert   

Grantor

   Class of
Equity
Interest    Par
Value    Certificate
No(s)    Number of
Membership
Interests or
Common Stock    Percentage
of
Outstanding
Membership
Interests or
Common
Stock   Tenet HealthSystem North Shore, Inc., a Florida corporation    Y   
Tenet HealthSystem Medical, Inc.    Common
Stock    $ 1.00    9    1,000    100 % Tenet HealthSystem Philadelphia, Inc., a
Pennsylvania corporation    Y    Tenet HealthSystem Medical, Inc.    Common
Stock    $ 1.00    1    1,000    100 % Tenet HealthSystem SGH, Inc., a Georgia
corporation    Y    Tenet HealthSystem Medical, Inc.    Common
Stock    $ 1.00    1    1,000    100 % Tenet HealthSystem SL, Inc., a Missouri
corporation    Y    Tenet HealthSystem Medical, Inc.    Common
Stock    $ 1.00    2    1,000    100 % Tenet HealthSystem Spalding, Inc., a
Georgia corporation (formerly Amisub (McIntosh Trail Regional Medical Center),
Inc.)    Y    Tenet HealthSystem Medical, Inc. (formerly American Medical
International, Inc.)    Common
Stock    $ 1.00    1    1,000    100 %

 

S2-9



--------------------------------------------------------------------------------

Issuer

   Cert   

Grantor

   Class of
Equity
Interest    Par
Value    Certificate
No(s)    Number of
Membership
Interests or
Common
Stock    Percentage
of
Outstanding
Membership
Interests or
Common
Stock   Tenet HealthSystem St. Christopher’s Hospital for Children, L.L.C.,
Pennsylvania limited liability company    N    Tenet HealthSystem Philadelphia,
Inc.    Member      —      —      —      100 % Tenet Hialeah HealthSystem, Inc.,
a Florida corporation    Y    Tenet Florida, Inc.    Common
Stock    $ 0.01    6    1,000    100 % Tenet Hospitals, Inc., a Delaware
corporation    Y    Tenet Healthcare Corporation    Common
Stock    $ 1.00    1    1,000    100 % Tenet Hospitals Limited, a Texas limited
partnership    N    Tenet Texas, Inc.    General
Partner      —      —      —      1 %      

 

Tenetsub Texas, Inc.

  

 

Limited
Partner

     —      —      —      99 % Tenet Louisiana, Inc., a Delaware corporation   
Y    Tenet Hospitals, Inc.    Common
Stock    $ 1.00    1    1,000    100 % Tenet Missouri, Inc., a Delaware
corporation    Y    Tenet Hospitals, Inc    Common
Stock    $ 1.00    1    1,000    100 %

 

S2-10



--------------------------------------------------------------------------------

Issuer

   Cert   

Grantor

   Class of
Equity
Interest    Par
Value    Certificate
No(s)    Number of
Membership
Interests or
Common Stock    Percentage
of
Outstanding
Membership
Interests or
Common
Stock   Tenet Physician Services—Hilton Head, Inc., a South Carolina corporation
(formerly Amisub Development of South Carolina)    Y    Tenet HealthSystem
Medical, Inc. (formerly American Medical International, Inc.)    Common
Stock    $ 1.00    1    1,000    100 % Tenet South Fulton, Inc., a Georgia
corporation    Y    Tenet HealthSystem Medical, Inc.    Common
Stock    $ 1.00    1    1,000    100 % Tenet St. Mary’s, Inc., a Florida
corporation    Y    Tenet HealthSystem Medical, Inc.    Common
Stock    $ 1.00    1    1,000    100 % Tenet Texas, Inc., a Delaware corporation
   Y    Tenet Hospitals, Inc.    Common
Stock    $ 1.00    1    1,000    100 % Tenetsub Texas, Inc., a Delaware
corporation    Y    Tenet Texas, Inc.    Common
Stock    $ 0.00    3    1,000    100 % TH Healthcare, Ltd., a Texas limited
partnership    N    Lifemark Hospitals, Inc.    General
Partner      —      —      —      1 %      

 

Amisub (Heights), Inc. (formerly Heights Medical Center, Inc.)

  

 

Limited
Partner

     —      —      —      10.3 %      

 

Amisub (Twelve Oaks), Inc. (formerly Twelve Oaks Medical Center, Inc.)

  

 

Limited
Partner

     —      —      —      18.6 %      

 

Amisub of Texas, Inc. (formerly Lifemark Hospitals of Texas, Inc.)

  

 

Limited
Partner

     —      —      —      70.1 %

 

S2-11



--------------------------------------------------------------------------------

Issuer

   Cert   

Grantor

   Class of
Equity
Interest    Par
Value    Certificate
No(s)    Number of
Membership
Interests or
Common Stock    Percentage
of
Outstanding
Membership
Interests or
Common
Stock   Twin Cities Community Hospital, Inc., a California corporation    Y   
Tenet California, Inc.    Common
Stock    $ 0.00    3    1,000    100 % USC University Hospital, Inc., a
California corporation    Y    Tenet California, Inc.    Common
Stock    $ 0.00    3    1,000    100 % West Boca Medical Center, Inc., a Florida
corporation    Y    Tenet Florida, Inc.    Common
Stock    $ 1.00    3    1,000    100 %

 

S2-12



--------------------------------------------------------------------------------

SCHEDULE 3

TO

STOCK PLEDGE AGREEMENT

FILINGS

A UCC Financing Statement in connection with the Pledged Collateral shall be
filed in respect of each Pledgor in the jurisdiction of organization of such
Pledgor specified in Schedule 1 (Jurisdiction of Organization; Principal
Executive Office) hereto.

 

S3-1